   Case 2:94-cr-00381-ILRL-MBN Document 2476 Filed 03/13/19 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                 CRIMINAL ACTION

VERSUS                                                   NO. 94-381

LEN DAVIS                                                SECTION: “B”


                             ORDER AND REASONS

     Before the Court are Petitioner’s Motion to Alter or Amend

Judgment (Rec. Doc. 2471) and the Government’s Opposition (Rec.

Doc. 2473). For the reasons discussed below,

     IT IS ORDERED that the motion is DISMISSED.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Petitioner Len Davis was charged with three counts. The first

being one count of a conspiracy to violate Kim Marie Groves’

constitutionally protected right to liberty by the use of excessive

force, while acting under the color of the law, which resulted in

her death. See Rec. Doc. 187. The second being that petitioner’s

actions substantively constituted the deprivation of rights under

the color of law pursuant to 18 U.S.C. § 242. See id. The third

being    that   petitioner    willfully   killed    Groves   to   prevent

communication to law enforcement of a possible federal crime. See

id. On April 24, 1996, the jury found Petitioner guilty as to all

three counts. See Rec. Doc. 524 at 3.




                                     1
   Case 2:94-cr-00381-ILRL-MBN Document 2476 Filed 03/13/19 Page 2 of 7



     After receiving concurrent sentences for all three counts,

Davis filed a timely notice of appeal in which the Fifth Circuit

Court of Appeals affirmed the District Court’s decisions as to

Count 1 and 2 and reversed and vacated the sentence as to Count 3.

See Rec. Doc. 714 at 3. After being resentenced for Count 3,

Petitioner again filed a notice of appeal, and on September 2,

2010, the Fifth Circuit affirmed his sentence. See Rec. Doc. Nos.

1542 and 2165. On March 22, 2011, the Supreme Court of the United

States denied Petitioner’s Writ of Certiorari. See Rec. Doc. 2205.

     On March 20, 2012, Petitioner filed a motion under 28 U.S.C.

§ 2255 for relief from his 1996 convictions. See Rec. Doc. Nos.

2265, 2340, 2341. The motion alleged violations of Davis’ rights

to due process and a fair trial due to conflict of interest, race

discrimination, juror misconduct, and ineffective assistance of

counsel at the guilt phase trial. On September 1, 2017, this Court

ordered Petitioner to file supplemental memoranda regarding which

of his § 2255 claims might require evidentiary hearing. See Rec.

Doc. 2449. On March 22, 2018, this Court issued its Order and

Reasons denying Petitioner’s request for an evidentiary hearing

and ordering that Petitioner’s claims and all other motions be

dismissed. See Rec. Doc. 2466.

LAW AND ANALYSIS

     A Rule 59(e) motion contemplates the correctness of a judgment

and argues legal error. See Templet v. Hydrochem Inc., 367 F.3d

                                    2
   Case 2:94-cr-00381-ILRL-MBN Document 2476 Filed 03/13/19 Page 3 of 7



473, 479 (5th Cir. 2004). Under Federal Rules of Civil Procedure

Rule 59(e), district courts have the power to consider altering or

amending a judgment that would otherwise be final. See Burnam v.

Amoco Container Co., 738 F.2d 1230 (11th Cir. 1984).

     To succeed under Rule 59(e), the party must show that there

is a change in controlling law, new evidence, and/or a need to

correct   a   clear   and   manifest   error.   See   Bollinger   Shipyards

Lockport, LLC v. AmClyde Engineered Prods. Co., 2003 U.S. Dist.

LEXIS 10577, at *3-4 (E.D. La. June 10, 2003). Evidence is not

newly discovered evidence if it was available before entry of the

challenged decision. See, e.g., Schiller v. Physicians Res. Group

Inc. 342 F.3d 563, 567-68 (5th Cir. 2003); Waltman v. International

Paper Co., 875 F.2d 468, 473-74 (5th Cir. 1989). In addition, a

petitioner does not identify a manifest error of law or fact if he

or she simply repeats arguments it made before this court’s ruling.

     According to the Fifth Circuit, “altering and amending a

judgment under Rule 59(e) is an extraordinary remedy that courts

should use sparingly.” Templet, 367 F.3d at 479. The court in

Resolution Trust Corp. v. Holmes, concluded that Rule 59 is not

the “proper vehicle for rehashing old arguments or advancing

theories of the case that could have been presented earlier,” 846.

F. Supp. 1310, 1316 (S.D. Tex. 1994).




                                       3
   Case 2:94-cr-00381-ILRL-MBN Document 2476 Filed 03/13/19 Page 4 of 7



     Pursuant to 28 U.S.C. § 2255 a prisoner may collaterally

attack his or her sentence post-conviction. 28 U.S.C. § 2255

provides that:

     [u]nless the motion and the files and records of the
     case conclusively show that the prisoner is entitled to
     no relief, the court shall cause notice thereof to be
     served upon the United States attorney, grant a prompt
     hearing thereon, determine the issues and make findings
     of fact and conclusions of law with respect thereto.

     However, where the motion, files, and records of the case

conclusively show that the prisoner is entitled to no relief, the

Court may deny a 28 U.S.C. § 2255 motion without an evidentiary

hearing. U.S. v. Auten, 632 F.2d 478 (5th Cir. 1980).

     28    U.S.C.      §    2255    is    “reserved     for   transgressions         of

constitutional rights and for that narrow compass of other injury

that could not have been raised on direct appeal and, would, if

condoned, result in a complete miscarriage of justice.” U.S. v.

Capua,    656   F.2d     1033,     1037   (5th   Cir.   1981).   Mere    conclusory

allegations     on   a     critical      issue   are   insufficient     to   raise    a

constitutional issue. U.S. v. Pineda, 988 F.2d 22, 23 (5th Cir.

1993). “Absent evidence in the record, a court cannot consider a

habeas petitioner’s bald assertions on a critical issue . . . to

be of probative evidentiary value.” Ross v. Estelle, 694 F.2d 1008,

1011 (5th Cir. 1983).

     Petitioner fails to show that he is entitled to an alteration

or amendment of the judgment due to manifest error. According to


                                            4
     Case 2:94-cr-00381-ILRL-MBN Document 2476 Filed 03/13/19 Page 5 of 7



Petitioner, his constitutional rights were violated due to a

conflict of interest. Specifically, Petitioner argues that the FBI

had prior notice of Ms. Groves’ planned murder but failed to stop

Operation Shattered Shield while it collected more evidence. See

Rec. Doc. 2471-1 at 3. However, Petitioner’s bald assertions on

critical issues cannot be taken to be of probative evidentiary

value when there is no basis for speculative and conclusory claims.

Petitioner planned for the intentional violent act of murder and

arranged for it to occur. He and his accomplices are criminally

responsible for this murder. The alleged negligence of others and

overwhelming evidence of his own guilt neither                 absolve    Petitioner

n o r    m i t i g a t e   his    criminal     conduct       and   consequences.

        Similarly, Petitioner’s argument of ineffective assistance of

counsel are mere conclusions not supported by the record or law.

To   obtain    relief   based    on    ineffective      assistance       of   counsel,

Petitioner must show that counsel’s performance was deficient and

that prejudice occurred. Strickland v. Washington, 466 U.S. 668

(1984). To establish prejudice, Petitioner must show a “reasonable

probability    that,    but   for     counsel’s      unprofessional      errors,     the

result    of   the   proceeding       would   have    been    different.”      Id.    at

693-94. “The likelihood of a different result must be substantial,

not just conceivable.” Clark v. Thaler, 673 F.3d 410, 423 (5th

Cir. 2012). One of Petitioner’s main arguments is that counsel

failed to challenge the “color of law” requirement. See Rec. Doc.

2471-1
                                         5
     Case 2:94-cr-00381-ILRL-MBN Document 2476 Filed 03/13/19 Page 6 of 7



at 5. However, the court previously reviewed Petitioner’s color

of law argument. It was found that Petitioner misused and abused

his official power to access the police station, police car, and

police radio to plan, execute, and cover-up the murder. Petitioner

met with the other defendants at the police station and drove them

in   a    police    car   to   point   out   where   the   victim   frequented.

Petitioner said on tape that he and his partner could handle the

evidence after the shooting and used police radio to confirm the

hit with the police officer at the murder scene. Thus, previous

rulings determined that the color of law element was met.

         As   the   government    clearly    explains,     Petitioner   repeats

arguments that have already been made before this Court’s ruling,

as well as the Fifth Circuit. Thus, under the law of the case

doctrine, further review has not been shown appropriate here.

According to the Fifth Circuit, “the law of the case doctrine

contemplates that an issue of fact or law decided on appeal may

not be reexamined either by the district court on remand or by the

appellate court on a subsequent appeal.” United States v. Williams,

517 F.3d 801, 806 (5th Cir. 2008) (internal quotations omitted).

The court in United States v. Pineiro, stated that this doctrine

is aimed at preventing litigants from repeatedly reasserting the

same arguments, 470 F.3d 200, 205 (5th Cir. 2006).

         Thus, Petitioner does not meet the requirements of a motion

to alter or amend judgment. Petitioner does not present any newly

                                         6
   Case 2:94-cr-00381-ILRL-MBN Document 2476 Filed 03/13/19 Page 7 of 7



discovered evidence, there is no new controlling law, and there is

no evidence of a manifest error. Petitioner simply repeats old

arguments that have already been decided by the courts. A Rule

59(e)   motion   should   not   be   used   to   reargue   previous   issues.

Resolution Trust Corp., 846 F. Supp. at 1316.

     Accordingly, the instant motion is dismissed.

     New Orleans, Louisiana, this 13th day of March, 2019.



                                     ___________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                      7
